         Case 1:14-cv-03817-MBH Document 3 Filed 12/07/20 Page 1 of 1




       In the United States Court of Federal Claims
  * * * * * * * * * * * * * *                *
  JESSE W. AND CARLEAN STRONG                *
  JAMES,                                     *
                                             *
                                             *         Nos. 14-38L; 14-3817L
                        Plaintiffs,          *         Filed: December 7, 2020
  v.                                         *
                                             *
  UNITED STATES,                             *
                                             *
                        Defendant.           *
                                             *
  * * * * * * * * * * * * * *
                             ORDER


       On December 4, 2020, the court held a status conference in the above captioned
case to discuss the remaining plaintiffs in the case. As agreed to by the parties at the
status conference, certain plaintiffs’ claims may be dismissed, including the above-
captioned plaintiffs. The claims associated with the above-captioned plaintiffs are, hereby,
SEVERED from the case of Jack Green, et al. v. United States, Case No. 14-38L, and
shall be reorganized, for case management purposes, into the above-captioned case,
Jesse W. and Carlean Strong James v. United States, and assigned Case No. 14-3817L.
The court DISMISSES WITH PREJUDICE the property claims of the Jesse W. and
Carlean Strong James. As there is no just reason for delay, the Clerk’s Office shall enter
immediate JUDGMENT consistent with this Order, pursuant to RCFC 54(b). As the Order
disposes of all properties of the named plaintiffs, Case No. 14-3817L shall be CLOSED.
Neither the dismissal of the claims of the plaintiffs herein nor the entry of judgment by the
Clerk’s Office shall affect this court’s jurisdiction over the remaining plaintiffs and
properties in the case of Jack Green, et al. v. United States, Case No. 14-38L.


       IT IS SO ORDERED.
                                                         s/Marian Blank Horn
                                                         MARIAN BLANK HORN
                                                                  Judge
